OFFICE OF THE ATTORNEY       GENERAL    OF TEXAS
                                    AUSTIN

GmAWc. MANN
 A-” .*I-
                                                       nay ls,   lOSO




                   Trealncft
                           offlosn ln XaxTlroncounty
              a r eeo mp en8a t.d
                               o n l iea b a 8l8*lw8S
              offloers tib a th e ira nnua l report8 for
              alo .par 1937 ant¶it roIlId mean that 8OHm
              of tam mm      to lliatsay fee8 a8 having
Eon. CharlesB. Mcrtln,May 15, 1959, Page 2


      boonoarnedasdnoteollectodfortba year
      m.     mlelrreportsUNld indloatsthat
      non0 of then maruedlmd oousoteu¶the smd-
      mum for the yearl937.
          *In &eoklng overtblr asnualroporta
     for theyear1938, Ifind that so- ofthem
     oollected&ringe year1938 few that had
     been aotuallyoarned'ln1997, but, as stated
     above,theywers not listed inthoir asnual
     reportfor the year1937 as ha*     bosnoarned
     and not oolleoted.,G    of these Ql.+qUttnt
     fsw .emmU in 1937 and oolloate6in 1938.
     war0 esIsda& triizlross,where llull~ts
     bad bosn returnetl
                      ona filea hlrlngem year
     &gg.
          -wtxsm~~    tf0tilb
                            th880 pb0in0t    0m-
      oers bo entitledtc ccllectasdrotaln thoso
      Qsllnqusntf 808 whleh ha& not bsen roporteil
      ad dsllnquentfor the ~aar 1937, some of
      *hfch huvo alreadybeon paid to them Qurlse
      tho year 1928, and u)p11)
                              of fho fees,arostl&l Quo
      and unao~eb,     or do theuefoes bol6ngfo ths
     'oouutyby reasonof t&o offher*     falluP to
      roport fhom as ha-    been oarnod and eoollocted
     ior the y&r &gg1*
          n   ls lutsrest~ to.notsthat the filwJ of this      ,
department have disclosed au opinion   rendsroQ to
                                                Ron. Moore
Qnu,StakAubitor, on January2S,lQ32,writtonbfHonor-
able Ev’emtt P. Johuson,Asslstaut Attorney C!emral, contra
to the riou held by B. Alsup in the above oplulonroforred
to, to the offeetthat the retontianof Qolinquontfoes
uudor art10105892 ln additionto other roqulroments  therein
wntalued,ras oonditionedugonthoirbaing,rsparted.Arti-
ala 3897, Bob 1925, Forty-fourthrSgtilat!tro, 8e8ad Called
Session,Chaptsr 467, roads as f+.msa~
          'Raoh Qlstrlot,county and preduct
     offlosr,at the close of eeoh fiscalyear
     (December Slst) shall make tp.tho Qirtrlst
 .
Hon. CharlssR.&Wtln,May         l$Ss,
                                   1939, Page S


        court of. the   . ..m in whioh
                   . uouuty        -_ . ht residesa
        sworn statsmentm trlpuoate ton ronus
        QesignedanQ approveday the &ate Auditor)
       a 00py of *Iah stataznont       shall be forwarded
       to the State Auditorby the clerk of the
        dtstrictoourt of said oomtyrithin thirty
        (30) days after i&e same has been filed in
       his offlae,and one bopy to be f&lstl       with
       the countyauditor,If any; otberwlsosaid
       ~&opyshall be fllsd tith,tbeCo~&ssionsrs~
          ourt. Said report sU.1 show the anyant
       or all fees, oonmiss~          ma oomp~~~ons
       whateverwarnedby said offioerQurf& the
       flsml    yearg and sooondly,shall show thm
       amountof fees, eokmdssioas        and otxupensatlons
       solleotsdb him dtnlng t&o fisaal ymar;
       thirdly,8 s dreport shslloontalnmltsml-
       ted utatementof all fsos, oomlssions and
       gompsssations   eari~odduringth~firoaf.year
       vhiohrerm
               - .. not ?ollefted,     ~g+h~rri.tb~th~
       name or tae party ovmg seua tees, 8omauss~oas
       ma 0ompMsations. Saldroportshallbeflle4
       not later than Pebruarylst folhwing the 81086
       of th e fiso ayl  e aa ru6  for laahday.aftsrsa%Q
       date t+atsaldreport awsainsnotfilsd, said
       offioershall be liableto a psnaltyof Ts8nty
       Five ($25.00)Dollars whloh nay be raooverad
       by the aounty in a suit broughtfor suoh pur-
       posos,and in additionsaid officershall bo
       subjbotto removal from offloe.*
         The above statutoroad8 the sam as the smsn6sd
AOtSof 1930,forty-first &&slature,   fourth CdJ.@d SOS-
slon, ohapterEO, at #ioh sessionbr the Iagisfatureour
pnsont srtiole3892 was enaotsd,and *hioh reads ss follows!
            'Any offlow mention06in this ohaptor
       who does not coUsdt the msxinwasmountof
       his fess for anyfisoal ysar and who rouorts
       dellnqusntfees for that year, shall be en- -
       titledto retain,uhsn eolleoted,such part
       of such Qelinquantfatas as is suffiolsnt.to
       aompletathe maxlmumoontpensatlon  authorised
       by artloles3683, S8S3-A,arid 25586 for fh0
    Hoti.CharlesR. Martin,Yay l3, 1939, Page 4


          y&r S.nLnIch Qoll.n@ent~csrsrecbrrged,
         and also retain tho mcunt of lxocss fees
         authorIzcdby law, and the rcmalnaorof
         tho aellnqucntfees for that fIsoalyear
         shall be paldas hcrcin pzvvidcdfarwhcn
         collcctc~;prorided,the pr~r~lons of thls
         art1018shall nOatapplyto any offiocraftor
         cne year frcmthe date he ccascsto boldtho
         offioeto whioh sny delloqnentfee ls due,
         and In tha wtat the offlearearn&g the fses
         that ~0 d8aquti hsrrnot 00ueea       th8
         samedtMatnlvmm3alaI#arterbcoaaesto
         bold the OffbS, the ankNUt Of fee8 cOilOctb6
         shall bs pnlQ Into tho aouutytreasury. Pro-
         vlQcQ,lwwvsr, that aothlngla this Aat prc-
         elud138 the p6p9f.eof'= 0frIcI0.fm in
         ~ocordanoowith TItlc 61 of t;heRevised Civil
         statutesofTcxas, 1925,~ partofthcmsxl-
         mtsneomp~~tIon, Provldcd,that
         ma0 in this +tti010by this Act 8iilxl%F
         apply to fee8 heretoforeearne6.'
              .~~Stat&s providin~fccsfor publicoffIccrs
     aro striotly.~nstruoa. Under fhe pro~IsSoiu~ of ths
     dove statutes,the offloerls rsqulrcdto asakqa smrn
     riport at the cl~sc of caoh flsoalyear and 8uah roport
     +mng othsr thlrup, 8hell eont8In uL ih1Q2ti 8tatemrmt
     of all fees, 8onmis~ionsauQ eanpensaf‘loaqoarneddurS8g
     the flioal year whioh rsrc not oOlleOtcQ,tog&sir rith
    ,thcaaawOftho                  id fee43 bolllmi88ionsana
     c0mpcnsatSims.r ibtyrZ3iSat founi Salfwtlole~j897
     supra, scnt~hs the report rcqti.mQ to bc aWe by meh*
     offioarsto &iohtha pr~~M.~nimntalncQ In artI         3292
     undoubtedlyrofcrs. We quote from the opiaion of ths
     court of CIvIl Appealsrcndcrcdin BitterY. Bcxar County,
     266 5.1. 224;
              “‘sh4   oadymennsr   provldodby   .lefor
         giving   notlae to the properauthoritiesof
         the cOllcctIonof,fees,and the purp~scfor
         vhioh they w ore sollooted,is for the offli
         cers collectfng6uchfecsto m&c swrn re-
         ports thereof. Upon suoh reports,settle-
         ments ars lmaa ulnua~rlth the sountyaad
r        fmmsuchrcpOrtsthe mount,drrSthe OoMty~
         as cxoessfees ls asoertaIneQ. It Was f0aQ
                         .
BOIL Charlee R, &Utfn,   &y l.3, 1939, Pago 5


      bytho trial courtthatthe appellant
      -68 annualroportspurportingto cover                         .
      all fees oollcoted  and receivedby him
      duringthe fIrcal.  ycsx In questionthese
      reportswere swoxn to as bcIng oomplste
      and oomct, but none of the fees sued
      for wore inoludcdin suoh ropcrts. Tho
      failureto dfscldscin his rsports at
      some periodof time before the &ration
      of his term 0s offioe, thp'essentlal raotrr,
      was a~plaInvlolatlonof the law; aad
      whethsr Intentionalor othcxwlschd was
      wIthholdIngmatcrlalintcrrmatlon  from the
      oounty;-6 It dots not lie In.appellant*o
      mouth to ,saythe sot&y had oral not108 cr
      had approvedhis contontlon.~
            5%eLcglslaturc~bsing~authorIzedt.oflxand
~dct&m&c the fees allcwcdto publicoffloersspayimpose
 noaessary -aiti0-,      lS.mitatIons and restriotIa6    eon-
 slnbnt with their oolleotlon and diisposltlon.       Suoh
 pr0visi0nm  affordproteotionto the cotintyasmcll as
 to the offlocrs thcmselvcsand provideBKHWS of readily
 chcckingupandfollovdngthcsourocc oft&l fun@ bc-
 long- ta the countyor to the officer        r;lltirmately.Such
 emnddng    fees in question   becams Lblcand payableaftsr.
 lnaletamntof the Qefendar&fcr the offbasefor tioh he
 was char@dInthe examInIngcourt, (soeartIclclO2O,
 c. c. P., 1925, as amended). Suoh fees oome withinthe
 prorislon~ of drtlales 5892 and 5897,. supra, and src py-
 quiredto be report&Qby the offloor. It Is our rieu
 that the reqtiremant   that.swh fees bs IaoluQeQin tho
 offioerssworn report,bclng mandatory,Ss a conditioner
 preoedentto allowlaghim to retain suoh foes as allowed
 by article5892 and fallingto do sol,such offlccrhas
 not met the rtwiSrsmsat8of said statute; we q~errulc
 the opinionof Bon. Jot J. Alsup, above rcferrcdto.
          It lstitbcrefaro,tho opinionof this depart-
meat that the provisions of artiolc 5297, beln& manda-
tory,must k compliedwith bofors the Justiceof the
Peace oan demand or bc ontitledto retain uudar the
prooisIonsof,&Icle 9892, as a mattsr of right,such
aelinqud -            trial fees payable,and qualify
underthe provisionsthereof.
./.’   .




           Bon. CharlesR.lWti.n,Lgy15,1939,Page   6